Title: To James Madison from Jonathan Russell, 23 December 1811 (Abstract)
From: Russell, Jonathan
To: Madison, James


23 December 1811. Introduces Thomas L. Halsey, Jr., who will hand this letter to JM and is “a Gentleman with whom I have been well acquainted from his childhood.” Halsey desires either to serve in the army, if the country should be involved in war, or to obtain a consular appointment to South America. He will faithfully discharge any trust, and “I shall feel personally much gratified in the success of his application.”
